In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00053-CV



       REMCEY JEUNENNE CHANEY, Appellant

                           V.

         STEVEN MARK CHANEY, Appellees




         On Appeal from the 255th District Court
                 Dallas County, Texas
             Trial Court No. DF-82-12485




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                      MEMORANDUM OPINION

         In 1987, Steven Mark Chaney had been wrongfully convicted, sentenced to life

imprisonment, and started serving the wrongful sentence.                      Later, after the error had been

established and Steven released, Steven received compensation from the State of Texas under the

Tim Cole Act (Act).1 See TEX. CIV. PRAC. & REM. CODE ANN. §§ 103.001, 103.052; In re Smith,

333 S.W.3d 582, 583 (Tex. 2011). After hearing of this payment, Steven’s ex-wife, Remcey

Jeunenne Chaney, filed a motion for enforcement of alleged back child support. Because, among

other things, the evidence at trial showed that Steven’s child support obligation to Remcey had

been paid in full, the trial court in Dallas County2 granted directed verdicts against Remcey,

denied Remcey’s motion for enforcement, and ordered that Remcey pay Steven’s attorney fees.

         In her pro se appellate brief, Remcey “firmly disagrees with the outcome” of this case but

fails to challenge the merits of the trial court’s decision that Steven’s child support arrearages

were paid in full. Without evidentiary support in the record, Remcey claims that her child had

special needs and asks this Court to “set up a Special Needs Trust” for him.3 It also appears that

she seeks an award of pain and suffering from this Court. Because Remcey has not meaningfully



1
 “The Tim Cole Act provides a person who has been wrongfully incarcerated with an administrative remedy to seek
monetary compensation from the State for the period of wrongful imprisonment.” Phillips v. Tucker, 442 S.W.3d
543, 545 (Tex. App.—Dallas 2014, pet. denied) (citing In re Blair, 408 S.W.3d 843, 847–48 (Tex. 2013)). “The
compensation scheme under the Act is essentially liquidated damages for ‘the wrong done in the State’s name’
based on time served.” Id. (quoting Blair, 408 S.W.3d at 847).
2
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the precedent of
the Fifth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
3
 Because the record shows that this issue was not timely presented or ruled on by the trial court, it is not preserved.
See TEX. R. APP. P. 33.1(a).
                                                          2
or appropriately challenged the trial court’s decision to grant a directed verdict against Remcey,

we affirm the trial court’s judgment.

            After Steven and Remcey were divorced in 1983, the trial court had ordered Steven to

pay $80.00 per week in child support for their son, who was born in 1976. In a September 2,

1987, order, the trial court had terminated the child support obligation after the child was placed

with a non-parent. In fact, in a 1989 modification order, Remcey had been ordered to pay child

support to the non-parent. Even so, in 2019, Remcey filed the motion for enforcement of back

child support that led to this appeal.

            Because their son had turned eighteen in 1994 and graduated from high school in 1995,

Steven argued that Remcey’s suit for enforcement of the child support obligation was barred by

limitations.4        He also filed a responsible-third-party cause of action against the Texas

Comptroller’s Office and Office of the Attorney General Child Support Division (collectively

AG) and argued that they were responsible for calculating the amount of child support, which

had been paid to Remcey in full. The AG also asserted that Remcey’s claims were time barred

since they were filed “nearly 24 years after” the child support obligation terminated and since the




4
    Section 157.005(b) states,

            The court retains jurisdiction to confirm the total amount of child support arrearages and render a
            cumulative money judgment for past-due child support, as provided by Section 157.263, if a
            motion for enforcement requesting a cumulative money judgment is filed not later than the 10th
            anniversary after the date:
                    (1)        the child becomes an adult; or
                    (2)        on which the child support obligation terminates under the child support order or
            by operation of law.

TEX. FAM. CODE ANN. § 157.005(b).
                                                             3
child had reached the age of maturity and graduated high school.                     TEX. FAM. CODE ANN.

§ 157.005(b).

        Remcey’s claim cited the Act. Under the Act, a wrongfully convicted person is entitled

to compensation in an amount equal to:

                 (1)    $80,000 multiplied by the number of years served in prison,
                 expressed as a fraction to reflect partial years; and

                 (2)     compensation for child support payments owed by the person on
                 whose imprisonment the claim is based that became due and interest on
                 child support arrearages that accrued during the time served in prison but
                 were not paid.

TEX. CIV. PRAC. & REM. CODE ANN. § 103.052(a).                      “The amount of compensation under

Subsection (a)(2) to which a person is entitled shall be paid on the person’s behalf in a lump-sum

payment to the state disbursement unit, as defined by Section 101.0302, Family Code, for

distribution to the obligee under the child support order.” TEX. CIV. PRAC. & REM. CODE ANN.

§ 103.052(c).5 In its answer, the AG affirmed that “the comptroller has already calculated and

released funds in this case in accordance with . . . § 103.052, zeroing out the arrears owed to

[Remcey].”

        At trial, Remcey admitted that Steven did not have any child support obligation after the

1987 and 1989 orders were entered and that she had received a $14,307.69 lump sum payment

from the AG in satisfaction of Steven’s child support arrearage pursuant to Section 103.052(c).

Even so, Remcey said that the payment “was never acceptable.” As a result of Remcey’s


5
 Because back child support under Section 103.052 of the Texas Civil Practice and Remedies Code is paid to the
state disbursement unit, the AG also argued that Remcey lacked standing to separately pursue a claim under Section
103.052.
                                                        4
admissions, both Steven and the AG orally moved for a directed verdict based on the lack of

evidence of any arrearage and based on limitations. The trial court granted the motions for

directed verdict, denied Remcey’s motion for enforcement of child support, and ordered that she

pay $5,000.00 for Steven’s attorney fees.6

        Remcey has not meaningfully challenged the trial court’s directed verdict or the

sufficiency of the evidence supporting Steven’s attorney fees. As a result, we affirm the trial

court’s judgment.




                                                     Josh R. Morriss, III
                                                     Chief Justice

Date Submitted:           January 19, 2021
Date Decided:             January 20, 2021




6
 Testimony establishing the amount of Steven’s attorney fees was presented at trial. Remcey does not challenge that
evidence.
                                                        5